UHLENHOPP, Justice
(dissenting).
I think the record shows defendant understood the nature of the charge. The court asked defendant if he understood the State had to prove that he uttered the check, that he did so with intent to defraud,, and that he achieved some portion of his result of defrauding. Defendant responded affirmatively.
The court thus stated the heart of the offense, or the “nature” of it. I do not understand that a court must mechanically tick off each element of the offense as though the court were instructing a jury. State v. Hackett, 201 N.W.2d 487, 490 (Iowa) (“discussion of each essential element of the crime charged was not necessary”). We have said that substantial compliance, rather than a ritualistic formula, is required. Brainard v. State, 222 N.W.2d 711 (Iowa); Michels v. Brewer, 211 N.W.2d 293 (Iowa).
I think the district court met the requirement. I would affirm.